NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Allowable Subject Matter
Claims 1–22 are allowed. Applicant’s Reply (19 October 2021) amended independent claims 1 and 8, from which claims 2–7 and 9–22 depend. Claim 1 is exemplary, and now requires the following:
“A method for picking up body signals from the head of a user, the method comprising:
“placing first and second electrodes on first and second different positions at a first side of the user's head in direct or capacitive contact with the user's head,
“said first side comprising a first eye of the user,
“the first and second electrodes being configured to pick up first and second electric potentials, respectively, from the user's body; and
“providing an Electrooculography signal representative of a corneo-retinal potential difference of said first eye of the user in dependence of said at first and second electric potentials, representing horizontal eye gaze,
“wherein the first and second electrodes are located in a plane of horizontal eye movements when the user is in an upright position.”
As amended, the claims clarify that first and second electrodes are located in two positions (i.e., spaced apart) on a first side (e.g., right) side of the user’s head. Moreover, the claims clarify that the electrodes generate 
Taken collectively with the rest of the claim limitations, the above highlighted limitations differentiate the cited references. Applicant has ably demonstrated the differences in the Reply at 6–11, which the Examiner adopts herein. For the foregoing reasons, claims 1–22 are allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

11/19/2021